



WARNING

The
    President of the panel hearing this appeal directs that the following should be
    attached to the file:

An order
    restricting publication in this proceeding under ss. 486.4(1), (2), (2.1),
    (2.2), (3) or (4) or 486.6(1) or (2) of the
Criminal Code
shall
    continue.  These sections of
the Criminal Code
provide:

486.4(1)         Subject
    to subsection (2), the presiding judge or justice may make an order directing
    that any information that could identify the victim or a witness shall not be
    published in any document or broadcast or transmitted in any way, in
    proceedings in respect of

(a)       any
    of the following offences;

(i)         an
    offence under section 151, 152, 153, 153.1, 155, 159, 160, 162, 163.1, 170,
    171, 171.1, 172, 172.1, 172.2, 173, 210, 211, 213, 271, 272, 273, 279.01,
    279.011, 279.02, 279.03, 280, 281, 286.1, 286.2, 286.3, 346 or 347, or

(ii)        any
    offence under this Act, as it read at any time before the day on which this
    subparagraph comes into force, if the conduct alleged involves a violation of
    the complainants sexual integrity and that conduct would be an offence
    referred to in subparagraph (i) if it occurred on or after that day; or

(iii)       REPEALED:
    S.C. 2014, c. 25, s. 22(2), effective December 6, 2014 (Act, s. 49).

(b)       two
    or more offences being dealt with in the same proceeding, at least one of which
    is an offence referred to in paragraph (a).

(2)       In
    proceedings in respect of the offences referred to in paragraph (1)(a) or (b),
    the presiding judge or justice shall

(a)       at
    the first reasonable opportunity, inform any witness under the age of eighteen
    years and the victim of the right to make an application for the order; and

(b)       on
    application made by the victim, the prosecutor or any such witness, make the
    order.

(2.1)
    Subject to subsection (2.2), in proceedings in respect of an offence other than
    an offence referred to in subsection (1), if the victim is under the age of 18
    years, the presiding judge or justice may make an order directing that any
    information that could identify the victim shall not be published in any
    document or broadcast or transmitted in any way.

(2.2) In
    proceedings in respect of an offence other than an offence referred to in
    subsection (1), if the victim is under the age of 18 years, the presiding judge
    or justice shall

(a) as
    soon as feasible, inform the victim of their right to make an application for
    the order; and

(b) on
    application of the victim or the prosecutor, make the order.

(3)       In
    proceedings in respect of an offence under section 163.1, a judge or justice
    shall make an order directing that any information that could identify a
    witness who is under the age of eighteen years, or any person who is the
    subject of a representation, written material or a recording that constitutes
    child pornography within the meaning of that section, shall not be published in
    any document or broadcast or transmitted in any way.

(4)       An
    order made under this section does not apply in respect of the disclosure of
    information in the course of the administration of justice when it is not the
    purpose of the disclosure to make the information known in the community. 2005,
    c. 32, s. 15; 2005, c. 43, s. 8(3)(b); 2010, c. 3, s. 5; 2012, c. 1, s. 29;
    2014, c. 25, ss. 22, 48; 2015, c. 13, s. 18.

486.6(1)         Every
    person who fails to comply with an order made under subsection 486.4(1), (2) or
    (3) or 486.5(1) or (2) is guilty of an offence punishable on summary
    conviction.

(2)       For
    greater certainty, an order referred to in subsection (1) applies to prohibit,
    in relation to proceedings taken against any person who fails to comply with
    the order, the publication in any document or the broadcasting or transmission
    in any way of information that could identify a victim, witness or justice
    system participant whose identity is protected by the order. 2005, c. 32, s.
    15.




COURT OF APPEAL FOR ONTARIO

CITATION: R. v. E.C.V.N., 2018 ONCA 149

DATE: 20180214

DOCKET: C60901

MacPherson, Huscroft and Trotter JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

E.C.V.N.

Appellant

E.C.V.N., acting in person

Lorna Bolton, for the respondent

Delmar Doucette, duty counsel

Heard: February 7, 2018

On appeal from the conviction entered on May 1, 2015 and
    the sentence imposed on August 10, 2015 by Justice Alexander D. Kurke of the Superior
    Court of Justice, sitting without a jury.

APPEAL BOOK ENDORSEMENT

[1]

The appellant abandons his conviction appeal.

[2]

The appellant appeals his sentence of six years
    imprisonment for sexual offences against his wifes granddaughter.

[3]

The sentencing judge provided very thorough
    reasons for judgment. He reviewed the aggravating factors in this case, which
    were considerable. These include: (i) his prior and related criminal records;
    (ii) that he stood in a position of trust in relation to the victim; and (iii)
    the fact that the victim was 10-11 years old at the time.

[4]

He also recognized the mitigating factors, most
    importantly  many physical, medical ailments.

[5]

Mr. Doucette, on behalf of the appellant, argues
    that the sentence is outside the range, especially in the relation to the
    lengthy gap between the appellants last conviction and the most recent
    offences. He also argues that the jump principle ought to have led to a less
    serious sentence given that his longest previous sentence was two years less a
    day imprisonment.

[6]

We are not persuaded that the trial judge
    imposed a sentence that was unfit. We defer to the trial judges balancing of
    the relevant factors in this case. The appellants lengthy record for sexual
    offences was a profound consideration in this case. In the context of the
    appellants previous sexual offending against his own daughter and his recent offending
    against his step granddaughter, there is little scope for the application of
    the gap or jump principles in this case. The principles of denunciation and
    general deterrence had to be the primary factors in this case. The proper
    application of these objectives by the trial judge amply supported the sentence
    that was imposed.

[7]

The sentence appeal is dismissed.


